EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Fletcher on 2/4/2022.
The application has been amended as follows: 

19. (Currently Amended) A computer program product comprising a non-transitory computer readable medium, the computer program product comprising computer program instructions for transmitting remotely valued data in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of: 
acquiring sensor data from a plurality of sensors of the autonomous vehicle, the sensor data comprising a plurality of portions; 
generating an index for the sensor data, wherein the index describes, for each portion of the sensor data in the index, one or more objects identified in the sensor data, wherein the one or more objects are included in one or more criteria for which a value may be calculated;
transmitting the index to a server; 
receiving, based on the index,  the value for each portion of the sensor data; and


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2015/0244826 issued to Stenneth, Fig.10, para.32,48,49, teaches  prioritizing sensor data received from sensor of an autonomous vehicle where certain data such as front camera data has higher priority than AM/FM sensor data, para.71,73 teaches the more important sensor data are instantaneously sent to the receiving device/cloud,
US 2015/0088335 issued to Lambert et al, Abstract, para.14,24,25, teaches certain data is high priority and transmitted quickly to the server wirelessy at a cost, para.16, teaches different bandwidth cost where wired network has a low cost, wireless Ethernet has a moderate cost, and cellular data network has a high cost
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach acquiring sensor data from a plurality of sensors of the autonomous vehicle, the sensor data comprising a plurality of portions; generating an index for the sensor data, wherein the index describes, for each portion of the sensor data in the index, one or more objects identified in the sensor data, wherein the one or more objects are included in one or more criteria for which a value may be calculated; transmitting the index to a server; receiving, based on the index,  the value for each portion of the sensor data; and transmitting, based on the value for each portion of the sensor data, the one or more portions of the sensor data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459